Case 1:19-cr-00833-SHS Document 13 Filed 11/20/19 Page 1 of 1

 

DOCKET No. 19 Cr 833 DEFENDANT Derrek Larkin

AUSA Kiersten Fletcher/Bennet Kearney DEF.’S COUNSEL Thomas Nooter
Oleetaiep Cl repera DEFENDERS Mi cia C1 preseNTMENT ONLY
O INTERPRETER NEEDED

1 DEFENDANT WAIVES PRETRIAL REPORT

ORule 5 CI Rule9 Rule 5(c)3) C1 Detention Hrg. §=DATE OF ARREST 44/20/2019 C1 VOL. SURR.

 

 

TIME OF ARREST C1 on WRIT
CO Other: TIME OF PRESENTMENT 8:10 PM
BAIL DISPOSITION

C1 SEE SEP. ORDER
1 DETENTION ON CONSENT W/O PREJUDICE CIDETENTION: RISK OF FLIGHT/DANGER [SEE TRANSCRIPT
C1 DETENTION HEARING SCHEDULED FOR:
1] AGREED CONDITIONS OF RELEASE
XO1DEF, RELEASED ON OWN RECOGNIZANCE

 

1 $ 100,000 PRB W1 FRP
CX SECURED BY $ CASH/PROPERTY:

 

V7] TRAVEL RESTRICTED TO SDNY/EDNY/ District of New Jersey
CI TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
i] SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

CIPRETRIAL SUPERVISION: LJREGULAR CISTRICT AS DIRECTED BY PRETRIAL SERVICES
[7] DRUG TESTING/TREATMT AS DIRECTED BY PTS [] MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
[] DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

DC) HOME INCARCERATION EJ HOME DETENTION [DICURFEW [IELECTRONIC MONITORING [Gps
C1] DEF. TO PAY ALL OF PART OF COST GF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

1 DEF, TO CONTINUE OR SEEK EMPLOYMENT [OR] [A DEF. TO CONTINUE OR START EDUCATION PROGRAM
(1 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

(0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
[] DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY: 11/27/2019

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

-~ Defendant is prohibited from dissipating assets in personal or corporate accounts over which the Defendant exercises
control unless (1) the payment is for legal services in connection with this case; or (2) the sum is less than $10,000.00.
Any disbursement of $10,000.00 or more must be cleared in advance by Pretrial.

-- Defendant may not contact co-defendants (except Defendant's spouse), directly or indirectly, unless in the presence of
counsel.

-- One additional co-signer for moral suassion.

VW] DEF. ARRAIGNED; PLEADS NOT GUILTY 7] CONFERENCE BEFORE D.J. ON }2/6/2019
1 DEF. WAIVES INDICTMENT
i] SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL 12/6/2019

For Rule 5(c\(3) Cases:
CHIDENTITY HEARING WAIVED CJ DEFENDANT TO BE REMOVED

[7 PRELIMINARY HEARING IN SDNY WAIVED CI CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: (1 ON DEFENDANT’S CONSENT

» poo,
; e ms _ £ ae Bc nent
A i newer = PY
UNFFED STATES MAGISTRATE JUDGE, S.D.N.Y.
vf i
WHITE (original} - COURT FILE PINK ~ U.S. ATTORNEY’S OFFICE YELLOW - U.S. MARSHAL GREEN — PRETRIAL SERVICES AGENCY
Rev'd 2016 MS

DATE: 11/20/2019

 

 
